Tisi-i, J.
1. Where by an order duly passed in term the movant in a motion for a new trial was given until a designated date in vacation within which to file a brief of evidence, there being no limitation in the order as to the time of approving such brief, and a brief was actually filed but not approved within the prescribed time, it was in the discretion of the judge to approve it afterwards or to refuse to do so, and it was error for him to hold that he had no such discretion. Anderson v. McLean & Co., 94 Ga. 798.
2. In such a case, it was competent for the judge, at the hearing of the motion, to allow the document thus filed to be amended, even though the amendment might consist in substituting therefor a more condensed statement of its material contents. See Lewis v. Equitable Mortgage Co., 94 Ga. 574; Hood v. Culver, 95 Ga. 120.

Judgment reversed.


All the Justices concurring.